AO 72A
(Rev. 8/82)

Iu the Anited States istrict Court
For the Southern District of Georgia
Brunswick Division

‘UNITED STATES OF AMERICA, *
*
_* CIVIL ACTION NO.: 2:21-cr-3

v. *

*

TERRY KEY *
*

ORDER

Before the Court are Defendant Terry Key’s Objections to
the Magistrate Judge’s Report and Recommendation dated June 24,
2021. Dkt. No. 77. The Magistrate Judge recommended the Court
deny Defendant’s motion to suppress.' Dkt. No. 76. After an
independent and de novo review of the entire record, the Court
CONCURS with the Magistrate Judge’s Report, ADOPTS the Report
and Recommendation as the opinion of the Court, and OVERRULES
Defendant’s Objections.

Background

Defendant has been indicted on: one count of possession of

controlled substances with intent to distribute, in violation of

21 U.S.C. § 841; one count of possession of a firearm in

 

 

I The Magistrate Judge also issued an Order denying Defendant’s

Motion to Bifurcate, to which Defendant does not object. Dkt. No. 77
at 3.

 
AO.72A
(Rev. 8/82)

 

furtherance of a drug trafficking crime, in violation of 18
U.S.C. § 924 (c) ; and one count of possession of a firearm by a
prohibited person, in violation of 18 U.S.C. § 922(g) (1). Dkt.
No. 1. These charges stem from an investigation by law
enforcement officials in Wayne County, Georgia, including a
search warrant obtained and executed on June 24, 2020.
Investigator Anthony Surrency, a narcotics investigator with the
Wayne County Sheriff's Office, obtained and executed a search
warrant for Room 121 of the Motel Jesup. Dkt. No. 61-2 at l.
ANALYSIS
T. Motion to Suppress

‘Plaintiff objects to the Magistrate Judge recommending
denial of his motion to suppress. Dkt. No. 77. The Magistrate
Judge found the issuing judge had a substantial basis for
finding probable cause, and, alternatively, the Leon good-faith
exception applies. Id. at 8-14.

Defendant argues the affidavit supporting the search
warrant was inadequate for the issuing judge to find probable
cause. Dkt. No. 77 at 4. Specifically, Defendant contends the
facts in the warrant did not provide a substantial basis for the
issuance of the warrant, the confidential informant’s tip was

not corroborated, and the information in the warrant was stale.

Id. Additionally, Defendant asserts the good-faith exception

should not apply. Id. at 25-28.

 
AO 72A
(Rev. 8/82)

 

At the outset, the Court addresses Defendant’s references
to the Government’s decision not to present witnesses or |
additional evidence at a hearing on the motion. Defendant makes
several references to the Government’s choice not to have
Investigator Surrency testify. Dkt. No. 77 at 3, 12, 14, 23.
The apparent implication of this is the Government has failed to

meet its burden in establishing the warrant was supported by

' probable cause. However, Defendant has the burden of

establishing the warrant was defective. United States v. Whyte,

 

928 F.3d 1317, 1333 (llth Cir. 2019) (citing United States v.
Van Horn, 789 F.2d 1492, 1500 (11th Cir. 1986)). Moreover,
Defendant brought a facial challenge to the warrant and the
facts are undisputed; consequently, the Court can resolve the
motion on the four corners of the warrant. Dkt. Nos. 32, 68.
Thus, the Government’s decision not to present any witnesses or
evidence is of little to no consequence.

A. The Warrant Was Supported by Probable Cause

Defendant’s Objections regarding whether there was a
substantial basis for the issuing judge’s finding of probable
cause are unresponsive and without merit, as Defendant largely
re-states the same arguments contained in his Motion. Indeed,
Plaintiff fails to engage with the Magistrate Judge’s reasoning

or support he relied on in making his recommendation.

 
AO 72A
(Rev. 8/82)

 

For example, Defendant again argues that almost a dozen
observed short transactions over a couple of days does not
indicate drug activity, but he ignores Circuit precedent to the
contrary, which the Magistrate Judge cited. Dkt. No. 77 at 8-9,

13, 16-17. In United States v. Powell, 222 F.3d 913, 915-18

 

(llth Cir. 2010), the Eleventh Circuit Court of Appeals found
repeated, short visits and swift departures from a residence can
be indicative of drug activity, especially where the suspect is
a known drug dealer. Here, that same reasoning plainly applies—
Investigator Surrency observed repeated, short transaction by |
Defendant at his motel room and he was a known drug dealer.
Similarly, Defendant again asserts the transactions must

have been described in more detail to provide probable cause.

Dkt. No. 77 at 17-19. In the affidavit, Investigator Surrency

provided sworn testimony that based on his training, experience,
and knowledge, these transactions looked like drug transactions.
The issuing judge’s reliance on Investigator Surrency’s
training, knowledge, and experience was appropriate and does not
show the warrant was unsupported by probable cause. United
States v. Joseph, 709 F.3d 1082, 1100 (11th Cir. 2013).
Defendant again contends his criminal history included in

the affidavit is immaterial. Dkt. No. 77 at 13, 18-19.

However, as the Magistrate Judge correctly determined, criminal

history is a relevant consideration. Dkt. No. 76 at il (citing

 
AO 72A
(Rev. 8/82)

United States v. Farese, 612 F.2d 1376, 1379 n.5 (Sth Cir.

 

 

1980); United States v. Anderson, 152 F. App’x 915, 917 (11th

 

Cir. 2005); United States v. Kelly, No. 2:20-CR-030, 2021 WL

 

1379516, at *4 (N.D. Ga. Jan. 12, 2021)).

Accordingly, the Court OVERRULES Defendant’s Objection to
the Magistrate Judge’s conclusion there was a substantial basis
for finding of probable cause by the issuing judge.

B. The Issuing Judge Was Free to Rely on the Confidential
Informant’s Statement in the Affidavit

Defendant re-raises arguments about the Confidential
Informant (“CI”), asserting the CI’s tip should be disregarded
because there is no information on the CI’s veracity. Dkt. No.
77 at 9-16.? Though Defendant is correct the affidavit omits
information relating to the CI’s veracity, none was needed
because Investigator Surrency corroborated the tip through his
own surveillance. As the Magistrate Judge explained, where a
CI’s tip is corroborated, the CI’s reliability is established
and information about the CI’s veracity is not necessary. Dkt.

No. 76 at 11 (citing United States v. Foree, 43 F.3d 1572, 1576

 

(lith Cir. 1995); and United States v. Bates, Case No. 1:13-CR-

 

00501, 2017 WL 9439178, at *8 (N.D. Ga. June 1, 2017)). The

 

2 Defendant also argues the Government’s reliance on United States
v. Caswell, 436 F.3d 894, 899-900 (8th Cir. 2006), is misplaced
because Caswell is distinct from this case. Dkt. No. 77 at 12, 14-16.
This argument is immaterial. While the Government may have relied on
Caswell, the Magistrate Judge did not.

 
AQ 72A
(Rev. 8/82)

 

Court agrees with and adopts the Magistrate Judge’s analysis on
this point. Thus, the Court OVERRULES Defendant’s Objections
regarding the CI’s tip contained in the affidavit.

Cc. The Warrant’s Information Was not Stale

Defendant argues the warrant information was stale when it
was obtained on June 24, 2020. Dkt. No. 77 at 18, 20-22. While
a motel is more transient than a house, the two-day gap between
Investigator Surrency’s observations and obtaining and executing
the warrant does not make the information stale. Like
Defendant’s other Objections, he largely raises arguments made
before the Magistrate Judge, and that were properly rejected.
Indeed, Plaintiff offers no specific Objections to the
Magistrate Judge’s conclusions, and the Court finds no error.
Thus, the Court OVERRULES Defendant’s Objections regarding
whether the affidavit information was stale.
II. The Good-Faith Exception Applies

The Magistrate Judge found even if the affidavit did not
establish probable cause, the good-faith exception applies, and
the evidence should not be suppressed. Dkt. No. 76 at 14-16.

Defendant argues Investigator Surrency cannot rely on the
good-faith exception because he prepared the affidavit and
executed the search warrant. Dkt. No. 77 at 26. However,
Defendant provides no support for this proposition, nor has the

Court identified any support for Defendant’s contention.

 
Defendant’s argument that all four circumstances where the
Court should not apply the good-faith exception are present is
also unpersuasive. Id. at 25-28. “The four sets of
circumstances are .. . : (1) where the magistrate or judge in
issuing a warrant was misled by information in an affidavit that
the affiant knew was false or would have known was false except
for his reckless disregard of the truth; (2) ‘where the issuing
magistrate wholly abandoned his judicial role. . (3) where
the affidavit supporting the warrant is ‘so lacking in indicia
of probable cause as to render official belief in its existence
entirely unreasonable; and (4) where, depending upon the
circumstances of the particular case, a warrant is so facially
deficient—i.e., in failing to particularize the place to be
searched or the things to be seized—-that the executing officers
cannot reasonably presume it to be valid.” United States v. .

. Martin, 297 F.3d 1308, 1313 (llth Cir. 2002) (internal citations
and quotations omitted).

Defendant has not pointed to any false information.
Similarly, Defendant has not articulated how the place to be
searched or items to be seized are not sufficiently
particularized. Instead, Defendant argues in conclusory fashion
that, because it was so obvious probable cause did not exist,
the good-faith exception should not apply. But, as discussed

above and in the Magistrate Judge’s Report, Investigator

AO 724
(Rev. 8/82)

 

 
AO 724A
(Rev. 8/82)

 

Surrency’s affidavit describes his own first-hand observations,
Defendants’ criminal history, a CI tip, and other facts, such
that it was not so lacking in probable cause to render belief in
its existence entirely unreasonable or to determine the issuing
judge wholly abandoned his neutral role.

Accordingly, Defendant’s objection to the Magistrate
Judge’s finding the good-faith exception would apply even if the
warrant was not supported by probable cause is OVERRULED.

CONCLUSION

After an independent and de novo review of the entire
record, the Court CONCURS with the Magistrate Judge’s Report and
Recommendation, ADOPTS the Report and Recommendation as the

opinion of the Court, and OVERRULE

SO ORDERED, this 4 Tahu , 2021.

efendant’s Objections.

   
 

 

 

HON. LI GODBEY WOOD, JUDGE
UNITED/STATES DISTRICT COURT
SQUTHERN DISTRICT OF GEORGIA

 
